          Case 1:20-cv-00608-NONE-SAB Document 19 Filed 08/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   FAYEDA ABDULLAH ALAWI, ET. AL.                   Case No. 1:20-cv-608-NONE-SAB

12                               Plaintiffs,          ORDER RE STIPULATION FOR EXTENSION OF
                                                      TIME
13                         v.
                                                      (ECF No. 18)
14   UNITED STATES CITIZENSHIP AND
     IMMIGRATION SERVICES, et al.,
15
                                Defendants.
16

17

18          On July 28, 2020, an order issued granting the United States’ (“Defendant”) unopposed motion

19 for an extension of time to respond to the complaint. (ECF No. 17.) On August 28, 2020, a stipulation

20 was filed for a second extension of time for an additional week to respond to the complaint. (ECF No.

21 18.)

22          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that the United States shall

23 file a responsive pleading on or before September 4, 2020.

24
     IT IS SO ORDERED.
25

26 Dated:     August 31, 2020
                                                    UNITED STATES MAGISTRATE JUDGE
27

28

                                                      1
30
             Case 1:20-cv-00608-NONE-SAB Document 19 Filed 08/31/20 Page 2 of 2

 1    Dated: August 28, 2020                        MCGREGOR W. SCOTT
                                                    United States Attorney
 2

 3                                            By: /s/ AUDREY B. HEMESATH
                                                  AUDREY B. HEMESATH
 4                                                Assistant United States Attorney
 5

 6
                                                    /s/ JULIE GOLDBERG
 7                                                  JULIE GOLDBERG
                                                    Attorney for Plaintiffs
 8

 9

10

11

12

13

14

15                                      [PROPOSED] ORDER

16                  It is so ordered.

17
     Date:                                              _______________________________
18                                                      Hon. STANLEY A. BOONE
                                                        UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26
27

28

                                                2
30
